DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2 March 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 9 (and claim 10 dependent on claim 9), 18 and 27 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 9, 10, 18 and 27 not been further treated on the merits.  
Claim 1 objected to because of the following informalities: “at least one display opening for electrically operated display device” should be changed to “at least one display opening for an electrically operated display device” for grammatical clarity.  
Claim 21 objected to because of the following informalities: “comprises 2 panels” should be changed to “comprises two panels” for grammatical clarity.  
Claim 29 objected to because of the following informalities: claim 29 ends with a comma.  The comma should be changed to a period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11-17, 19-26 and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0321938 issued to Hu in view of U.S. Patent No. 6,454,361 issued to Martin.
Regarding Claim 1, Hu teaches in Figures 1-5 and respective portions of the specification of: wheel hub (10) having at least one display opening (16) for electrically operated display device (203) and at least one interior channel (see aperture 16, slits 14, 28 in Figure 2 where rod 202 is located in Figure 3), the channel dimensioned to receive at least one electrically conductive element (rod 202), said channel extends (see Figure 3) into said opening (16) from an interior space in said hub.
Hu disclose the claimed invention except for disclosing if the hub is aluminum or an aluminum alloy and if the channel is anodized to a sufficient electrically insulative thickness.
Martin teaches that it is known to provide an aluminum rim (60) for a skateboard that can be anodized (see at least Col. 5, lines 23-35).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use Martin’s teachings that anodized aluminum is a known material for a rim for a skate wheel to provide anodized aluminum hub for the device taught by Hu.  One would be motivated to provide an aluminum anodized hub due to anodizing’s well-known corrosion resistant properties which would prolong the life of the wheel which may encounter wet running surfaces during use.  Regarding the limitation “anodized to a sufficient electrical insulative thickness” it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide sufficient insulative thickness to allow the device to function without short-circuiting.
Regarding Claim 2, Hu teaches the interior space comprises a space dimensioned to receive a compact generator (20) for generating electricity positioned in said wheel hub (10).
Regarding Claim 3, Hu teaches said interior space comprises a space dimensioned by an annular shoulder (annular shell 21) means dimensioned to receive and retain a compact generator (20) for generating electricity positioned in said wheel hub (10).
Regarding Claim 4, Hu teaches a space defined by an annular shoulder dimensioned to receive and retain an armature assembly (see where coils 22 are located in Figure 3) of a compact generator (20).
Regarding Claim 5, Hu teaches means for holding and retaining (see Figure 3 where the structure of the wheel holds and retains the light 203 in the opening 16) said electrically operated display device (203) positioned in said at least one display opening (16).
Regarding Claim 6, Hu teaches means for holding and retaining said electrically operated display device comprises shoulder means for holding and retaining said electrically operated device—Figure 3 shows the base of the LED 203 is a shoulder restrained within the opening (16).
Regarding Claim 7, Hu teaches at least one interior channel comprises at least a first (28) and a second interior (14) anodized electrically channels anodized to sufficiently electrically insulative thickness extending into said display opening—it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide sufficient insulative thickness to allow the device to function without short-circuiting.
Regarding Claim 8, Hu teaches the interior channels (14, 28) are offset from one another (see Figures 2).
Regarding Claim 11, Hu teaches a wheel hub (10) comprising a front panel (15) having an exterior surface (outward facing side) and an interior surface (inward facing side) and rear panel (see where element 10 is in Figure 3) having an exterior (outward facing side) and an interior (inward facing side) surfaces, said hub (10) having at least one display opening (16) for electrically operated display device (203) and at least one interior channel (see aperture 16, slits 14, 28 in Figure 2 where rod 202 is located in Figure 3), the channel dimensioned to receive at least one electrically conductive element (rod 202), said channel extends (see Figure 3) into said opening (16) from an interior space in said hub.
Hu disclose the claimed invention except for disclosing if the hub is aluminum or an aluminum alloy and if the channel is anodized to a sufficient electrically insulative thickness.
Martin teaches that it is known to provide an aluminum rim (60) for a skateboard that can be anodized (see at least Col. 5, lines 35-41).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use Martin’s teachings that anodized aluminum is a known material for a rim for a skate wheel to provide anodized aluminum hub for the device taught by Hu.  One would be motivated to provide an aluminum anodized hub due to anodizing’s well-known corrosion resistant properties which would prolong the life of the wheel which may encounter wet running surfaces during use.  Regarding the limitation “anodized to a sufficient electrical insulative thickness” it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide sufficient insulative thickness to allow the device to function without short-circuiting.
Regarding Claim 12, Hu teaches said interior space comprises a space dimensioned by an annular shoulder (annular shell 21) means dimensioned to receive and retain a compact generator (20) for generating electricity positioned in said wheel hub (10).
Regarding Claim 13, Hu teaches a space defined by an annular shoulder dimensioned to receive and retain an armature assembly (see where coils 22 are located in Figure 3) of a compact generator (20).
Regarding Claim 14, Hu teaches means for holding and retaining (see Figure 3 where the structure of the wheel holds and retains the light 203 in the opening 16) said electrically operated display device (203) positioned in said at least one display opening (16).
Regarding Claim 15, Hu teaches means for holding and retaining said electrically operated display device comprises shoulder means for holding and retaining said electrically operated device—Figure 3 shows the base of the LED 203 is a shoulder restrained within the opening (16).
Regarding Claim 16, Hu teaches at least one interior channel comprises at least a first (28) and a second interior (14) anodized electrically channels anodized to sufficiently electrically insulative thickness extending into said display opening—it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide sufficient insulative thickness to allow the device to function without short-circuiting.
Regarding Claim 17, Hu teaches the interior channels (14, 28) are offset from one another (see Figure 2).
Regarding Claim 19, Hu teaches the display opening (16) is position in the outer rim (10) of the hub.
Regarding Claim 20, Hu teaches a light emitting wheel hub (10) and armature assembly (generator 20) for generating electricity having at least one display opening (16) for electrically operated display device (203), electrically conductive elements (202) for electrically connecting the device to the armature (20) position in the hub (10) through at least one interior channel (see aperture 16, slits 14, 28 in Figure 2 where rod 202 is located in Figure 3), the channel dimensioned to receive at least one electrically conductive element (rod 202), said channel extends (see Figure 3) into said opening (16) from an interior space in said hub.
Hu disclose the claimed invention except for disclosing if the hub is aluminum or an aluminum alloy and if the channel is anodized to a sufficient electrically insulative thickness.
Martin teaches that it is known to provide an aluminum rim (60) for a skateboard that can be anodized (see at least Col. 5, lines 35-41).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use Martin’s teachings that anodized aluminum is a known material for a rim for a skate wheel to provide anodized aluminum hub for the device taught by Hu.  One would be motivated to provide an aluminum anodized hub due to anodizing’s well-known corrosion resistant properties which would prolong the life of the wheel which may encounter wet running surfaces during use.  Regarding the limitation “anodized to a sufficient electrical insulative thickness” it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide sufficient insulative thickness to allow the device to function without short-circuiting.
Regarding Claim 21, Hu teaches wheel hub comprises two panels (front panel 15 and rear panel see where element 10 is in Figure 3) having said least interior channel (see aperture 16, slits 14, 28 in Figure 2 where rod 202 is located in Figure 3) anodized to a sufficient electrically insulative—it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide sufficient insulative thickness to allow the device to function without short-circuiting.
Regarding Claim 22, Hu teaches the light emitting device (203) is a LED (see paragraph [0020]).
Regarding Claim 23, Hu teaches the display device (203) is positioned (see Figures 2 and 3) in an outer rim (10) of said wheel hub.
Regarding Claim 24, Hu teaches the electrically conductive element (202) comprises bare (Hu disclose element 202 is a rod which is taken to be bare) electrically conductive arms of said armature.
Regarding Claim 25, Hu teaches at least one interior channel comprises at least a first (28) and a second interior (14) anodized electrically channels anodized to sufficiently electrically insulative thickness extending into said display opening—it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide sufficient insulative thickness to allow the device to function without short-circuiting.
Regarding Claim 26, Hu teaches the interior channels (14, 28) are offset from one another (see Figure 2).
Regarding Claim 28, Hu teaches the wheel hub has a rotatable permanent magnet (generator assembly 20) assembly positioned in said wheel hub to generate electricity.
Regarding Claim 29, Hu teaches wheel bearings are positioned in said hub to receive a wheel axle (see paragraph [0027]).
Regarding Claim 30, Hu teaches the wheel hub is positioned in at least one wheel of an apparatus selected from the group consisting of stroller, roller skate, in-line skate, aggressive skate, skate board, or wheel chair wheel (wheeled chair is disclosed in paragraph [0002]).
Regarding Claim 31, Hu teaches the method of forming the wheel hub by casting or machining aluminum or aluminum alloy to form said wheel hub and anodizing said wheel hub to a thickness sufficient to make said wheel hub electrically insulative would be inherently used to produce the device taught by Hu as modified.
Regarding Claim 32, Hu teaches inserting a compact electrical generator (20) into operative position in said wheel hub (10).
Regarding Claim 33, Hu teaches a light emitting device (203) in a rim (10) of said wheel hub in electrical contact (via 202) with said compact generator (20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618